DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 are allowed. 
The following is an examiner's statement of reasons for allowance: The Examiner agrees with the Applicant's Remarks filed on 2/15/21. 
Regarding independent claim 1, the prior art or record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations disclosing an upper bracket and a lower bracket, each bracket including a rear plate, a horizontal support, and a front lip; wherein each said rear plate is connected to each said horizontal plate at an angle of 90 degrees or less; wherein each said front lip is connected to each said horizontal plate at an angle of 90 degrees or less; said upper bracket being disposed above said electrical receptacle so that said rear plate extends upwardly and said lower bracket being disposed below said electrical receptacle so that rear plate extends downwardly; wherein said brackets are configured to secure an electrical receptacle to an opening in a wall; and 4 at least one screw extending through a hole in said face plate, said screw including a pivoting finger attached at a distal end thereof behind said faceplate, so that said pivoting finger rotates when said screw is turned, and engages at least one of said rear plates for temporary securement of said electrical receptacle to said wall.  None of the reference art of record discloses or renders obvious such a combination. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMOL H PATEL/            Examiner, Art Unit 2847                                                                                                                                                                                            
/TIMOTHY J THOMPSON/            Supervisory Patent Examiner, Art Unit 2847